Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-CF-847

                       DONALD R. HAIRSTON, APPELLANT,

                                       V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CF1-9447-16)

                      (Hon. Danya A. Dayson, Trial Judge)

(Submitted September 22, 2021                         Decided December 9, 2021)

       Mindy Daniels filed a supplemental brief and the reply brief for appellant.
Samia Fam, Jaclyn S. Frankfurt, and Lee R. Goebes, Public Defender Service,
filed the opening brief.

      Michael R Sherwin, Acting United States Attorney at the time, and Elizabeth
Trosman, Eizabeth H. Danello, Alicia Long, John Timmer, and Anne Y. Park,
Assistant United States Attorneys, were on the brief for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON, * Associate Judge,
and NEBEKER, Senior Judge.

      *
        Judge Thompson was an Associate Judge of the court at the time of
submission. Although her term expired on September 4, 2021, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-
1502 (2012 Repl.). She was qualified and appointed on October 4, 2021, to
perform judicial duties as a Senior Judge and will begin her service as a Senior
Judge on a date to be determined after her successor is appointed and qualifies.
                                         2



      THOMPSON, Associate Judge:         A jury convicted appellant, Donald R.

Hairston, of first-degree premeditated murder while armed, first-degree felony

murder while armed, first-degree burglary while armed, three counts of possession

of a firearm during a crime of violence, unlawful possession of a firearm (felon in

possession) (“UF”), stalking, and violation of a temporary protective order, all in

connection with the June 18, 2016, shooting death of Stephanie Goodloe. In this

appeal, appellant contends that the trial court reversibly erred by admitting several

hearsay statements by Goodloe, including a number of testimonial hearsay

statements, under the so-called forfeiture-by-wrongdoing doctrine. Appellant also

argues that the trial court abused its discretion by not dismissing the indictment or

imposing one of the sanctions requested by the defense after the court found that

the government violated its obligations under Brady v. Maryland 1 by failing to

timely disclose information about an individual who realized a financial benefit

from Goodloe’s death. In addition, appellant argues that even if the court does not

reverse his convictions, certain of them merge. For the reasons that follow, we

affirm the judgments of conviction but remand for the trial court to vacate the

convictions that merge.




      1
          373 U.S. 83 (1963).
                                        3




                     I. Factual and Procedural Background




      The government’s evidence at trial established that for many years prior to

2016, appellant and Goodloe were in a romantic relationship and lived together in

Goodloe’s home on Kentucky Avenue, S.E., along with Goodloe’s daughter, S.F.,

and Goodloe’s brother.     Appellant and S.F. developed a father-daughter-like

relationship, and appellant continued to pick S.F. up from school and take her on

outings even after appellant and Goodloe broke up in 2015 and appellant moved

out of the home. The relationship between appellant and Goodloe continued to

deteriorate and included, for example, an incident in public in which a witness saw

appellant repeatedly spit on Goodloe and push her in the chest. On June 6, 2016,

Goodloe obtained a temporary protection order (“TPO”) that directed appellant not

to stalk or contact Goodloe, and to stay away from her. The TPO, which was

served on appellant on June 8, 2016, gave notice that Goodloe and appellant were

due in court on June 20, 2016 — the Monday after Goodloe’s murder — for a

hearing on Goodloe’s petition for a civil protection order (“CPO”). The evidence

at trial showed that, notwithstanding the TPO, appellant continued to call and send

text messages to Goodloe (a total of 104 times from June 3 to June 17, 2016). In a

number of the messages, appellant begged Goodloe not to cut off his contact with
                                         4

S.F. The last of the messages from appellant to Goodloe came on June 17 at 1:37

p.m.; the message was, “No more.”



      At about 1:22 a.m. on June 18, 2016, Goodloe was shot by an intruder and

killed as she lay in her bed. S.F., who was eleven years old at the time, was in bed

in her nearby bedroom with the door open. S.F. testified (and the jury heard a

recording of her 911 call statements) that she heard gunshots and Goodloe’s

scream, and then saw appellant “walk out” and pause in the doorway of her

bedroom. S.F. testified that she was certain that the man she saw was appellant.

S.F. further testified that she had two dogs, who always barked whenever anyone

approached or entered the house other than its occupants and appellant, but she

heard no barking that night. 2


      2
         Other evidence as well pointed to appellant as the murderer. A neighbor,
testified that she, too, heard no barking from the Goodloe’s dogs around the time
of the shooting. There was no forced entry into the home. A license plate reader
on Pennsylvania Avenue, S.E., which was about four minutes away from
Goodloe’s house on the direct route between Goodloe’s house and the house where
appellant resided in District Heights, Maryland, captured the tag of a vehicle
belonging to appellant’s girlfriend, to which appellant had the keys, at about 1:29
a.m. on June 18, minutes after the shooting. There was no activity or location
information on appellant’s cell phones during the hour between 12:32 a.m. and
1:39 a.m. on June 18, 2016, when Goodloe was shot. Appellant’s phone calls and
text messages to Goodloe, which had been almost incessant through June 17, 2016,
stopped on that day; there were no more on June 18. And the evidence showed
that appellant had threatened harm to Goodloe and was upset about the TPO
Goodloe had obtained.
                                        5

      During pre-trial proceedings, prosecutors moved for leave to introduce into

evidence several statements that Goodloe made before her death, in which she

complained that appellant had slashed the tires of her car and banged incessantly

on her front door; had snatched her house keys from her door; and, on June 17,

2016 — the day before she was fatally shot — had threatened to send “Al and

them after [her].” Prosecutors argued that the statements were admissible under

Giles v. California, 554 U.S. 353 (2008), and Devonshire v. United States, 691

A.2d 165 (D.C. 1997), because, in killing Goodloe, one of appellant’s purposes

was to keep her from appearing at the scheduled June 20 CPO hearing (where she

could give testimony about appellant’s violation of the TPO and testimony in

support of a longer-term restraining order that would block appellant’s access to

S.F.). The trial court found “by a preponderance of the evidence that the murder

was . . . at least in part motivated by [appellant’s] desire to keep [Goodloe] from

going forward with the CPO.” The court therefore ruled that Goodloe’s hearsay

statements would be admissible, and, during trial, the hearsay statements were

admitted through 911 recordings, body-worn camera footage, copies of text

messages, and the testimony of police officers and friends and relatives of

Goodloe.
                                         6

      Another matter first raised pre-trial related to a defense motion to sanction

the government for failure to reveal information about Arlene Petty. As described

in a stipulation that was eventually read to the jury, Petty was a friend of Goodloe,

who, after Goodloe’s murder, established a GoFundMe account ostensibly to

receive contributions for the benefit of S.F. In December 2017, police arrested

Petty on fraud charges, based on evidence that she had diverted almost $30,000

from the GoFundMe account into a personal bank account she had opened shortly

before Goodloe’s murder, and had used the money for her own personal expenses.

The defense’s Brady motion informed the court that the defense had stumbled

upon this information itself in March 2018 (about three weeks before appellant’s

trial commenced) and argued that the information showed that Petty had a motive

to murder Goodloe (or to have someone else murder her). The trial court reasoned

that “[t]he fact that someone else has been benefited from the decedent’s death

arguably could provide motive” for Goodloe’s death and that the information fell

within Brady. However, after hearing and crediting testimony from the detective

who led the fraud investigation, and after hearing the representations of the

homicide prosecutor and those of the Assistant United States Attorney (“AUSA”)

who was prosecuting the fraud case against Petty, the court found that there had

been no bad faith and that the failure to timely provide the information to the

defense was the result of the various individuals not having seen the “connections”
                                         7

between the homicide and fraud cases. The trial court declined to grant the defense

motion to dismiss the indictment as a sanction, but took other steps 3 that the court

determined “g[ot] Mr. Hairston to the point that he would have been absent the

Brady violation” and “cured” any prejudice.



      After the jury convicted appellant on all charges, the trial court sentenced

appellant to 540 months of imprisonment for the murder and to lesser, concurrent

terms of imprisonment for most of the other offenses, but to consecutive terms for

the UF, stalking, and TPO-violation convictions. This appeal followed.




                           II. Forfeiture by Wrongdoing




      “Under the forfeiture-by-wrongdoing doctrine, a defendant forfeits his Sixth

Amendment right to be confronted by a witness against him, as well as his

      3
         As described below, these included the offer of a trial continuance to give
the defense time to investigate further, an order requiring the government to turn
over to the defense the prosecutors’ notes of their interview of the potential third-
party perpetrator, a requirement that the parties develop a stipulation to be read to
the jury detailing the facts the government knew about that person, and an
instruction to the jury that the government had failed to timely disclose those facts
to the defense.
                                         8

objection to the introduction of hearsay, if he wrongfully procured the

unavailability of that witness with the purpose of preventing the witness from

testifying.” Roberson v. United States, 961 A.2d 1092, 1095 (D.C. 2008). The

forfeiture-by-wrongdoing exception “is grounded in the ability of courts to protect

the integrity of their proceedings.” Giles, 554 U.S. at 374 (internal quotation

marks omitted).    To successfully invoke the exception, the government must

demonstrate that (1) the defendant engaged in wrongdoing that caused the

witness’s unavailability; and (2) did so in order “to prevent [the] witness from

testifying.” Id. at 361. The government’s burden is to establish these “predicate

facts by a preponderance of the evidence.” Roberson, 961 A.2d at 1095-96 & n.8

(quoting Devonshire, 691 A.2d at 169). As to the purpose prong of the required

showing, “[t]he government is not required to show that a defendant’s sole purpose

was to silence the declarant.” United States v. Cazares, 788 F.3d 956, 975 (9th

Cir. 2015); accord United States v. Jackson, 706 F.3d 264, 269 (4th Cir. 2013)

(“[C]onstru[ing] the forfeiture-by-wrongdoing exception to apply even when a

defendant has multiple motivations for harming a witness places us in accord with

our sister circuits and with several state courts.”); United States v. Martinez, 476

F.3d 961, 966 (D.C. Cir. 2007) (reasoning that a contrary rule would have the

“perverse consequence” of “allowing criminals to murder informants and thereby

prevent admission of the informants’ statements—just so long as the criminal
                                             9

could show that the intent was retaliation (which the criminal almost always could

do)”).



         In reviewing a trial court’s ruling on the admissibility of hearsay statements

under the forfeiture-by-wrongdoing doctrine, “we review the court’s factual

finding that [the defendant] procured [the declarant’s] unavailability to prevent

h[er] from testifying for clear error and its ultimate decision to admit [the

declarant’s] statements for abuse of discretion.” Jenkins v. United States, 80 A.3d

978, 997 (D.C. 2013); see also Roberson, 961 A.2d at 1095, 1097 (explaining that

even where “the record is not all it might have been,” we will defer to the trial

court’s prerogative to draw reasonable inferences and will not disturb the trial

court’s ruling on admissibility of testimonial hearsay statements under the

forfeiture-by-wrongdoing exception unless the trial court’s fact-finding was clearly

erroneous).


         In this case, appellant argues that the trial court erred in admitting Goodloe’s

unconfronted testimonial hearsay statements regarding the deflating of her tires on

June 4, 2016, the snatching of her keys on June 8, 2016, and the threat appellant
                                          10

made against her and that she reported to the police on June 17, 2016. 4 Appellant

argues that the record was insufficient to support a conclusion that appellant was

motivated, even in part, out of a desire to prevent Goodloe from testifying at the

CPO hearing. Appellant emphasizes that some of his text messages to Goodloe

reference his intention to “see [Goodloe] in court”; that the trial court erroneously

believed that the proffered evidence showed requests by appellant to Goodloe “not

to go forward” with the CPO proceeding, while in fact there was no evidence that

appellant ever asked Goodloe not to proceed with the CPO case; and that the threat

against Goodloe on June 17 had nothing to do with the CPO hearing (and instead

was in reference to what would happen if Goodloe continued to refuse to relinquish

her interest in a vehicle that jointly titled in appellant’s and Goodloe’s names).


      Appellant’s arguments do not persuade us that the trial court clearly erred in

inferring that Goodloe’s murder “was . . . at least in part motivated by [appellant’s]

desire to keep [Goodloe] from going forward with the CPO.” To begin with, as the

Supreme Court’s opinion in Giles makes clear, especially where there is a pending

proceeding relating to a restraining order, a history of domestic violence between

the defendant and the deceased declarant can support an inference that the


      4
         Appellant argues that this hearsay report, i.e., that appellant “was
threatening [Goodloe] in the hours leading up to her death, was devastating to [his]
defense.”
                                         11

defendant who is charged with the declarant’s murder had a purpose to make the

declarant unavailable as a witness in that proceeding.         The Supreme Court

explained:



             Acts of domestic violence often are intended to dissuade
             a victim from resorting to outside help, and include
             conduct designed to prevent testimony to police officers
             or cooperation in criminal prosecutions. Where such an
             abusive relationship culminates in murder, the evidence
             may support a finding that the crime expressed the intent
             to isolate the victim and to stop her from reporting abuse
             to the authorities or cooperating with a criminal
             prosecution—rendering her prior statements admissible
             under the forfeiture doctrine. Earlier abuse, or threats of
             abuse, intended to dissuade the victim from resorting to
             outside help would be highly relevant to this inquiry, as
             would evidence of ongoing criminal proceedings at
             which the victim would have been expected to testify.


554 U.S. at 377. See also, e.g., Crawford v. Commonwealth, 686 S.E.2d 557, 564

(Va. Ct. App. 2009) (noting that in that portion of Giles “supported by a clear

majority of the justices, the Supreme Court left open the possibility that a

defendant’s intention to prevent testimony might be inferred from the surrounding

circumstances, such as in a case of ongoing domestic violence”); People v. Banos,

100 Cal. Rptr. 3d 476, 484-85, 492 (Cal. Ct. App. 2009) (holding that murder

victim’s prior testimonial statements about defendant’s threats against her and

restraining-order violations were admissible under the forfeiture-by-wrongdoing
                                        12

exception because there was substantial evidence that defendant killed the victim

— nine days before a scheduled hearing on a restraining-order violation — at least

in part in order to prevent her from testifying against him); State v. McLaughlin,

265 S.W.3d 257, 272 (Mo. 2008) (rejecting the argument that the forfeiture-by-

wrongdoing exception could not apply where the purpose of killing the witness

was to keep her from testifying at a burglary/adult abuse trial and not to keep her

from testifying at the trial for her own murder); cf. State v. McKelton, 70 N.E.3d

508, 546 (Ohio 2016) (reasoning that even though the record did not indicate that

the murder victim was expected to testify against the defendant in a pending

criminal proceeding, the defendant’s purpose in killing her could be inferred from

evidence indicating that he was trying to isolate the victim and prevent her from

talking to authorities).



      In the instant case, and as the trial court recognized, there were particular

circumstances that support an inference that preventing Goodloe from going forth

with the scheduled CPO hearing was at least a partial motive for the shooting on

June 18, 2016. The trial court observed that appellant had been served with the

TPO/CPO hearing notice just ten days before the murder; that some of appellant’s

“repetitive, frantic texts” to Goodloe in the days before the murder specifically

referenced the scheduled June 20, 2016 CPO hearing; that appellant’s text
                                         13

messages expressed that he was distressed that Goodloe was trying to keep him

from seeing S.F.; that appellant “believed the CPO outcome would be that he

would not be able to see his daughter”; 5 that appellant’s last message — “no more”

— came after Goodloe had ignored both his efforts at persuading her to reconcile

with him 6 (something she would be unable to do with a stay-away order in place)

and his increasingly frequent calls (e.g., five attempted contacts within a space of

four minutes), seemingly prompting appellant to adopt what the court called a

“different tactic”; and that the murder occurred less than 48 hours before the

scheduled hearing.



      Appellant emphasizes that the TPO did not order him to have no contact

with S.F.; that even without a CPO in place, Goodloe could effectively prevent him

from visiting with S.F. since appellant had no parental rights as to her; and that

killing Goodloe would almost certainly mean that Goodloe’s other relatives would

      5
        Goodloe’s cousin Kimberley Crump-Smith, who handed the TPO/hearing
notice to appellant, testified at trial that appellant was angry upon receiving it in
June (so much so that he reportedly went straight to Goodloe’s house and snatched
her keys from her front door) and was distressed at the prospect of having to stay
away from S.F.
      6
       E.g., “can u forgive me” and “I can change for you and [S.F.]” and “I need
you in my life.” Appellant argues that the trial court erred in finding that such
messages post-dated his learning that Goodloe had obtained a TPO, but the record
supports the trial court’s observation.
                                          14

cut off his access to S.F. — such that his desire to maintain his relationship with

S.F. could not have been achieved by killing Goodloe to prevent her from going

forward with the CPO hearing. But the trial court was not required to find that

appellant’s thinking included such rational analysis (and, in any event, there was

no guarantee that once the CPO court heard testimony it would not impose even

broader restrictions). Further, the trial court could reasonably infer (as we interpret

its statements 7) that appellant’s post-June 8 “requests not to cut off the

relationship” between S.F. and him were equivalent or tantamount to “requests not

to go forward” with the CPO proceeding.



      On the record before us, we cannot conclude that it was clear error or an

abuse of discretion for the trial court to conclude that, in shooting Goodloe,

appellant was motivated at least in part by the purpose of preventing her from

testifying at the CPO hearing. “While other inferences are possible, we think that

the foregoing facts in their totality permitted the trial court to find it more likely

than not that” appellant had, as at least one purpose in murdering Goodloe, the

purpose to keep her from going forward with and testifying at the imminent CPO

hearing. Roberson, 961 A.2d at 1097.

      7
        The court referred to “the timing of the murder itself which followed days
of increasingly frequent requests not to go forward, requests not to cut off the
relationship, ending with a text no more[.]”
                                        15




                               III.   Brady Sanctions



      Appellant argues in his supplemental brief that upon the trial court’s finding

there was a Brady violation with respect to the information about Petty, dismissal

of the case was the appropriate remedy or, absent that, an instruction to the jury

that it could draw an adverse inference against the government. For its part, for

purposes of this appeal, the government does not dispute that, with respect to the

information about Petty, it failed to comply with its obligation under Brady to

timely disclose to the defense information that was favorable to the accused. It

argues, however, that no sanction beyond those imposed by the trial court was

warranted because there was no “true” Brady violation — i.e., because appellant

received the information in time to use it effectively at trial and could not

demonstrate prejudice.



      As the Supreme Court observed in Strickler v. Greene, 527 U.S. 263 (1999),

“strictly speaking, there is never a real ‘Brady violation’ unless the nondisclosure

was so serious that there is a reasonable probability that the suppressed evidence

would have produced a different verdict,” i.e., unless the non-disclosed evidence
                                          16

was material. Id. at 280-81. We have also said that there is no “true Brady

violation” unless the information “was not disclos[ed] in sufficient time to afford

the defense an opportunity for use.” Mackabee v. United States, 29 A.3d 952, 959-

60 & n.18 (D.C. 2011) (internal quotation marks omitted). “Whether to impose a

sanction [for a Brady violation], and what an appropriate sanction would be, are

questions committed to the trial court’s discretion.” Johnson v. United States, 136

A.3d 74, 85 (D.C. 2016).



      In this case, after a delay in disclosure that the trial court found was a Brady

violation but not the result of bad faith or willful misconduct, 8 the defense received

the information in question about three weeks before trial began. The trial court

suggested, effected, or urged the parties to accomplish a number of remedies to

ensure that appellant would have a fair trial and in an effort to put the defense in

the position it would have been in if the information had been disclosed in

December 2017, i.e., when the Petty matter went from an investigation to a

prosecution. The court said it would grant a continuance of the trial (to which the


      8
        The court’s no-bad-faith finding is a factual finding that we would review
under a clearly erroneous standard if appellant had challenged it on appeal. See
Miller v. United States, 14 A.3d 1094, 1120 (D.C. 2011). He correctly asserts that
in the trial court, defense counsel alleged bad faith by the government, but on
appeal he does not appear to challenge the court’s finding of no bad faith.
                                        17

government agreed) to give the defense additional time to investigate, but the

defense rejected a continuance unless appellant was released from custody pending

trial, a step the court said raised the separate issue of ensuring the safety of the

community.



      The court did, however, direct the government to make available to the

defense government counsel’s “notes regarding Ms. Petty’s conversation with the

[g]overnment,” including the homicide prosecutors’ notes of their debriefing of

Petty, even though the notes were not subject to Super. Ct. Crim. R. 16 discovery.

In addition, the court was informed that the government had disclosed the entirety

of the Petty investigative file to the defense and had invited the defense to ask

questions about it. The prosecutors represented that the file included Petty’s bank

records and that the government also gave the defense a work-product PowerPoint

put together by the police showing where the embezzled GoFundMe account

money went (such as to Goodloe’s family to pay off the note on Goodloe’s vehicle

and to pay medical bills for Petty’s children). The court was also made aware that
                                           18

the government sought expedited approval to obtain statutory immunity for Petty

so that appellant could call her as a witness. 9



      Further, the court encouraged the parties to craft a stipulation about Petty

(which they did). The stipulation read to the jury was as follows:


             On May 27, 2016, three weeks prior to Stephanie
             Goodloe’s murder, Arlene Petty opened a Wells Fargo
             checking account. This account would become a
             financial tool for stealing approximately $29,185. On
             May 27th, 2016, the newly-opened Wells Fargo account
             had a balance of $0. On June 18, 2016, Stephanie
             Goodloe was murdered while inside her home at 739
             Kentucky Avenue, Southeast, Washington, D.C. If
             called, Arlene Petty would testify that she saw Ms.
             Goodloe at approximately 10:15 p.m. on June 17, 2016,
             when Ms. Goodloe dropped off Ms. Petty at Ms. Petty’s
             home. Arlene Petty knew where Ms. Goodloe lived and
             knew who else lived with Ms. Goodloe. On June 20,
             2016, Arlene Petty started a GoFundMe campaign stating
             that she was collecting money to help support [S.F.], Ms.
             Goodloe’s daughter. However, at some point, Ms. Petty
             began stealing these funds for her own purposes. By
             August of 2016, Arlene Petty, who had $0 in that
             checking account in May 2016, was able to steal
             approximately $29, 185 through the GoFundMe
             Campaign following the murder of Stephanie Goodloe.
             With that stolen money, Arlene Petty bought a used car,
             paid back due rent, paid insurance and phone bills, paid
      9
        Although counsel told the court on April 5, 2018, that the defense would
“absolutely be calling [Petty] as a witness in this case,” the defense did not call her
as a witness.
                                         19

             for auto repairs, purchased clothing, household items,
             make-up and food, and withdrew approximately $14,000
             in cash.


In addition, the court told the jury:



             The Government did not disclose this information to the
             defense until March 26, 2018, although they had a duty
             to disclose the information in a timely fashion. You may
             consider the Government’s failure to timely disclose the
             facts contained in -- of which I’ve taken judicial notice,
             contained in the stipulation, and give it as much weight
             as, in your judgment, it deserves.


The court did not limit appellant from requesting other remedies. 10



      In determining how if at all to sanction the government for the delayed

disclosure of the information about the Petty embezzlement, the trial court had an

“extremely broad” “range of available sanctions,” with “the only real limitation

being that a sanction must be just under the circumstances” and “appropriately

address[] the violation.” Ashby v. United States, 199 A.3d 634, 646 (D.C. 2019)

      10
         The court also stated that the defense would be permitted to make a third-
party perpetrator argument as to Petty, though the court did not regard that as a
sanction because, in the court’s view, the evidence to support it satisfied the low
bar for so-called Winfield evidence in any event. See Winfield v. United States,
676 A.2d 1 (D.C. 1996) (en banc). The defense also argued that appellant’s
girlfriend, Talesha Lyons, could be a third-party perpetrator.
                                        20

(internal quotations omitted).   We are satisfied that the trial court reasonably

determined that dismissal of the indictment (a sanction that appellant

acknowledges is “severe”) was not warranted and that the sanctions the court put in

place in this case appropriately addressed the violation, particularly given the

court’s well-founded finding that the defense team did not make a persuasive case

for how appellant’s defense was prejudiced by the delay. 11        The trial court

repeatedly asked appellant’s trial counsel to articulate how the defense was

prejudiced by the three-month delay in disclosure, what investigation the defense

had initiated since receiving the information about Petty (on March 26, 2018), and

what appellant would have done “that you weren’t able to do.” At one point,

defense counsel responded that he “tried to investigate the men involved in Petty’s

life who may have assisted Petty in committing the fraud and perhaps the murder,”

“Petty’s desperate financial condition,” “where Petty spent her ill-gotten gains,”

and “any additional motive evidence for Petty to have murdered Goodloe.” But, as

described above, the court was aware of the government’s representations that the

defense team had received from the government Petty’s bank records and the

fraud-investigation file, which answered many of these questions. As to the goal


      11
         The trial court commented that it had “never really gotten an answer to
th[e] question” of what prejudice appellant had suffered from the delayed
disclosure.
                                        21

of discovering “any additional motive evidence for Petty to have murdered

Goodloe,” defense counsel offered nothing more than speculation as to why Petty’s

fraudulent use of the GoFundMe account provided a basis for thinking she might

have had additional motives for murder. Such speculation was not sufficient to

establish a true Brady violation warranting the relief appellant sought. 12 And even

though appellant continues to argue prejudice from the delayed disclosure, he

merely asserts that any information about Petty’s possible accomplice(s) “had

become stale” by the time of disclosure three months after Petty’s arrest; he does

not explain why that is so. We note, too, that defense counsel also candidly

acknowledged that the defense team’s inability to speak with Petty about the

matters counsel identified was upon the advice of her counsel, 13 a circumstance

that presumably would have been the same even if Petty’s fraud arrest had been

disclosed right after it happened.




      12
         Cf. Wood v. Bartholomew, 516 U.S. 1, 6 (1995) (explaining that setting
aside a conviction because disclosure “might have led to some additional evidence
that could have been utilized” amounts to “mere speculation, in violation of the
standards [the Court has] established”).
      13
        Defense counsel told the court, “we went to Ms. Petty’s lawyer very early
on and asked to speak with Ms. Petty and we were denied that. . . .. We, actually,
probably did it before the Government ever tried to talk to Ms. Petty.”
                                          22

      Appellant argues in his supplemental brief that if the defense team had

known about Petty earlier, they would have been able to subpoena license plate

readings for Petty’s contacts (presumably, such information for her contacts around

the time of the murder and the embezzlement of the funds). But the court heard

testimony that license-plate-reader data are retained for only 90 days, so it appears

that even if the information about Petty had been disclosed at the time of her arrest,

or even when the police investigation of Petty began in March 2017, that

information for Petty’s contacts would not have been available.            Ultimately,

appellant acknowledges that “[w]hat was lost by the inability to conduct a timely

investigation is unknown.”



      We also are satisfied that the disclosure about Petty was made at a time that

permitted the defense to make effective use of the information about Petty and

about the fraud detective’s investigation. In questioning the fraud detective at trial,

defense counsel wove into the questioning the theory that someone who steals

nearly $30,000 might “take $10,000 and give it to somebody else who they worked

with to commit that crime[.]” Counsel also “attack[ed] [the fraud detective’s]

investigatory process,” Ashby, 199 A.3d at 646, eliciting from the detective that in

his investigation, he did not look into the possibility that Petty had an accomplice.

Further, although the court declined appellant’s request for an adverse inference
                                            23

instruction, the court permitted defense counsel to argue that an adverse inference

could be drawn from the government’s failure to timely disclose exculpatory

information (and defense counsel argued to the jury that Petty “is every reason to

doubt”).



      Given the speculative nature of the harm appellant cites from the delayed

disclosure and the instruction the court gave the jury about the government’s duty

of disclosure, we will not disturb the trial court’s determination that no further

sanction was warranted for the government’s delay in disclosing the information

about Petty. We also see “little reason to believe that an earlier disclosure would

have produced a different result . . ..” See id. (reaching that conclusion despite the

government’s “grossly negligent” failure to disclose, noting inter alia that the

defendants were able, in their closing statements, to “mak[e] note of the defense’s

inability to discover [a third party’s] involvement until later in the case”).




                                      IV.    Merger
                                       24

      Appellant’s final argument pertains to merger. He argues that his conviction

for first-degree premeditated murder while armed must merge with his conviction

for first-degree felony murder while armed; that his conviction for first-degree

burglary while armed must merge with his conviction for first-degree felony

murder while armed; and that his three PFCV convictions must merge into a single

PFCV conviction. The government concurs, and we agree, that the first-degree

premeditated murder while armed and felony-murder while armed convictions

merge and that one of them must be vacated upon remand to the trial court. See

Lee v. United States, 699 A.2d 373, 382 (D.C. 1997) (“[F]elony murder

convictions as to each victim merge with the first-degree murder convictions

relating to that same victim.”). We also agree with the government that if the

felony murder conviction survives following merger, the predicate felony (first-

degree burglary while armed) must merge with the felony-murder conviction. See

Matthews v. United States, 13 A.3d 1181, 1191 (D.C. 2011) (“[A] person cannot be

convicted of both felony murder and the underlying felony that supported the

felony murder conviction.”).    We further agree with the parties that in that

circumstance, the three PFCV convictions would merge into a single PFCV

conviction.   See Appleton v. United States, 983 A.2d 970, 978 (D.C. 2009)

(“[M]erger of multiple PFCV convictions is proper if they arose out of a
                                         25

defendant’s uninterrupted possession of a single weapon during a single act of

violence.”) (internal quotation marks and brackets omitted).



      However, if the premeditated murder conviction rather than the felony

murder conviction survives merger, the predicate felony of armed burglary would

remain intact, see Mitchell v. United States, 629 A.2d 10, 11 n.2 (D.C. 1993) (“[I]n

light of our affirmance of appellant’s conviction for first-degree murder, the felony

murder conviction must be vacated, and we remand to the trial court to impose

sentence for the burglary charge which survives without merger.”), and the PFCV

convictions associated with the premeditated-murder and armed-burglary

convictions (“distinct acts,” the second committed after reaching a “fork in the

road” and the result of a “fresh impulse”) would not merge. Stevenson v. United

States, 760 A.2d 1034, 1035-37 (D.C. 2000); see also Baker v. United States, 867

A.2d 988, 1010 (D.C 2005) (no merger where there is a sufficient fork in the road

between the armed burglary and the shooting). As the government points out,

because the trial court imposed concurrent sentences for all the foregoing offenses,

appellant’s aggregate sentence would remain the same even after merger.




                                    V. Conclusion
                                          26




      For the foregoing reasons, we affirm the judgment of conviction but remand

to the trial court to vacate the convictions affected by merger.



                                               So ordered.